                                                            1   MELANIE D. MORGAN, ESQ.
                                                                Nevada Bar No. 8215
                                                            2   JAMIE K. COMBS, ESQ.
                                                                Nevada Bar No. 13088
                                                            3   AKERMAN LLP
                                                                1635 Village Center Circle, Suite 200
                                                            4   Las Vegas, Nevada 89134
                                                                Telephone: (702) 634-5000
                                                            5   Facsimile: (702) 380-8572
                                                                Email: melanie.morgan@akerman.com
                                                            6   Email: jamie.combs@akerman.com
                                                            7   Attorneys for Plaintiff Bank of America, N.A
                                                            8
                                                                                             UNITED STATES DISTRICT COURT
                                                            9
                                                                                                     DISTRICT OF NEVADA
                                                           10

                                                           11   BANK OF AMERICA, N.A.,                                Case No.: 2:16-cv-00673-KJD-CWH
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           12
               1635 VILLAGE CENTER CIR., SUITE 200




                                                                                              Plaintiff,
                                                                                                                      STIPULATION AND ORDER
                     LAS VEGAS, NEVADA 89134




                                                           13   vs.                                                   TO EXTEND DEADLINES TO
AKERMAN LLP




                                                                                                                      OPPOSE SUMMARY
                                                           14   INSPIRADA COMMUNITY ASSOCIATION;                      JUDGMENT MOTIONS
                                                                LVDG LLC SERIES 128; and LEACH
                                                           15   JOHNSON SONG & GRUCHOW, LTD.,                         [FIRST REQUEST]
                                                           16                                 Defendants.
                                                           17

                                                           18            Plaintiff Bank of America, N.A., (BANA), defendant LVDG, LLC Series 128, defendant

                                                           19   Inspirada Community Association (Inspirada) and defendant Leach Johnson Song & Gruchow

                                                           20   (Leach), stipulate to allow all parties fourteen additional days to oppose (1) BANA's motion for

                                                           21   partial summary judgment [ECF No. 59], (2) Inspirada's motion for summary judgment [ECF No.

                                                           22   58] and (3) Leach's motion for summary judgment, [ECF No. 57], and twenty-one additional days

                                                           23   for LVDG to reply in support of its motion for summary judgment [ECF No. 51].

                                                           24            1.    BANA filed its motion for partial summary judgment on February 7, 2019. [ECF

                                                           25   No. 59]. The deadline for filing oppositions is February 28, 2019;

                                                           26            2.    Inspirada filed its motion for summary judgment on February 7, 2019. [ECF No. 58].

                                                           27   The deadline for filing oppositions is February 28, 2019;

                                                           28   ...

                                                                                                            1
                                                                48093534;1
                                                            1            3.    Leach filed its motion for summary judgment on February 7, 2019. [ECF No. 57].

                                                            2   The deadline for filing oppositions is February 28, 2019.

                                                            3            4.    LVDG filed its motion for summary judgment on October 19, 2018. ECF No. 51.

                                                            4   BANA filed its opposition February 7, 2019. ECF No. 60. The deadline for LVDG to file its reply

                                                            5   was February 21, 2019. LVDG intends to incorporate its reply into its response to BANA’s motion

                                                            6   for partial summary judgment to the extent practicable.

                                                            7            5.    The parties stipulate to extending the deadline to oppose BANA's motion for partial

                                                            8   summary judgment, Inspirada's motion for summary judgment, and Leach's motion for summary
                                                            9   judgment by fourteen days, and LVDG's reply deadline by twenty-one days, to March 14, 2019, to
                                                           10   allow the parties additional time to prepare their briefing.
                                                           11            6.    This is the parties' first request to extend the opposition briefing deadlines, and is not
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           12   made to cause delay or prejudice to any party.
               1635 VILLAGE CENTER CIR., SUITE 200




                                                                This the _27th_ day of February, 2019.                This the _28th_ day of February, 2019.
                     LAS VEGAS, NEVADA 89134




                                                           13
AKERMAN LLP




                                                                AKERMAN LLP                                           LEACH KERN GRUCHOW ANDERSON SONG
                                                           14

                                                           15   /s/ Jamie K. Combs                                    /s/ T. Chase Pittsenbarger
                                                                Jamie K. Combs, Esq.                                  T. Chase Pittsenbarger, Esq.
                                                           16   Nevada Bar No. 13088                                  Nevada Bar No. 13740
                                                                1635 Village Center Circle, Suite 200                 2525 Box Canyon Drive
                                                           17   Las Vegas, Nevada 89134                               Las Vegas, Nevada 89128
                                                                Attorneys for Plaintiff Bank of America, N.A.         Attorneys for Leach Johnson Song & Gruchow
                                                           18
                                                                                                                      and Inspirada Community Association
                                                           19   This the _27th_ day of February, 2019.

                                                           20   ROGER P. CROTEAU & ASSOCIATES, LTD.

                                                           21   /s/ Timothy E. Rhoda
                                                                Timothy E. Rhoda, Esq.
                                                           22   Nevada Bar No. 7878
                                                           23   9120 West Post Road, Suite 100
                                                                Las Vegas, Nevada 89148
                                                           24   Attorneys for LVDG, LLC [Series 128]

                                                           25
                                                                                                                  IT IS SO ORDERED.
                                                           26                                                     ______________________________________
                                                           27                                                     UNITED STATES DISTRICT JUDGE
                                                           28                                                             3/1/2019
                                                                                                                  DATED:______________________________
                                                                                                              2
                                                                48093534;1
